In a subrogation action to recover for property damage and loss of business, the defendant Ritz Camera Centers, Inc., doing business as Boaters World Discount Marine, appeals from so much of an order of the Supreme Court, Nassau County (Roberto, Jr., J.), entered August 1, 2005, as denied that branch of its motion which was for summary judgment dismissing the plaintiffs’ causes of action sounding in negligence insofar as asserted against it.
*511Ordered that the appeal is dismissed, without costs or disbursements.
The appeal from the order entered August 1, 2005, must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see Matter of Aho, 39 NY2d 241, 248 [1976]). The issues raised on the appeal from that order are brought up for review and have been considered on the appeal from the amended judgment (see CPLR 5501 [a] [1]; North Am. Specialty Ins. Co. v Schwanter, 39 AD3d 511 [2007] [decided herewith]). Rivera, J.E, Ritter, Goldstein and Angiohllo, JJ., concur.